Determination of respondents dated January 12, 1995, which, after a disciplinary hearing, found petitioner guilty of wrongfully and without just cause striking a handcuffed prisoner in the jaw causing injury, and imposing a penalty of forfeiture of 25 vacation days, with 5 of those days held in abeyance, and 1 year disciplinary probation, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William McCooe, J.], entered on May 22, 1995) dismissed, without costs or disbursements.
There was substantial evidence identifying petitioner as the assailant, and negating his theory that the injuries were caused by a fall to the ground. The penalty does not shock our sense of fairness. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Williams, JJ.